Citation Nr: 1534648	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  09-23 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for calcium/bone loss resulting in left
ankle/leg condition claimed as secondary to service-connected hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from February 1987
to February 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an
August 2008 rating decision issued by the Department of Veterans Affairs (VA)
Regional Office (RO) in Hartford, Connecticut, which denied the benefit sought on
appeal.

This matter was previously before the Board in May 2014 when it was remanded for further development.  It has not been returned to the Board for further appellate review.  At the time of the May 2014 remand, the issues of entitlement to service connection for hypothyroidism, residuals of a thyroid removal, and an acquired psychiatric disorder were before the Board, and were also remanded for further development.  However, during the pendency of the remand, the Appeals Management Center (AMC), in a September 2014 rating decision, granted service connection for hypothyroidism, major depressive disorder, and scars, residuals of a thyroid removal.  As the granting of service connection was a complete grant of the benefits sought on appeal, these issues are no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

The Veteran testified at a videoconference hearing before the undersigned Veterans
Law Judge in December 2013.  A transcript of the hearing is associated with the
electronic records maintained in Virtual VA.

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) and the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

In the May 2014 remand, the Board directed that a new VA examination be conducted, and the examiner was asked to address several questions, including whether any current thyroid disability could cause a loss of calcium, which would result in brittle bones.  The remand also directed that the examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  A VA thyroid and parathyroid conditions examination was conducted in September 2014.  The examiner's opinion included a conclusion that there was no specific thyroid condition that would cause brittle bones and loss of calcium.  The examiner also added that the Veteran had a hypothyroid diagnosis, and that there was no medical evidence that this condition had any causality to hypocalcemia or osteoporosis.  

However, the examiner did not provide a medical reasoning or explanation in support of her determination that there was no medical evidence of causality to hypocalcemia or osteoporosis.  Indeed, a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions," see Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007), and the "examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two," Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  In addition, the Board notes that the Veteran is now service-connected for hypothyroidism.  As a result, on remand, a supplemental opinion which contains a supporting rationale should be obtained.

Also, as the case is being remanded any updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from the
VAMC John J McGuirk VA Outpatient Clinic in New
London, and all other associated clinics as well as any
other VA facility identified by Veteran or in the record,
for the period since June 2014.

2.  Return the case to the VA examiner who provided the previous September 2014 VA medical opinion for a supplemental opinion.  If the VA examiner is no longer available, another qualified examiner should be asked to review the claims file and provide the requested opinion.  The complete claims folder (VBMS and Virtual VA) must be reviewed, and the examiner must indicate such on the examination report. 

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current calcium/bone loss resulting in a left ankle/leg condition was caused or aggravated (worsened beyond the natural progression) by her service-connected hypothyroidism.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  In rendering these opinions, the examiner should acknowledge and discuss not only the medical evidence of record, but also the Veteran's lay statements, as well as any other relevant information.

3.  Following the completion of the foregoing, and after undertaking any other development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the appeal should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

